Citation Nr: 9930682	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-15 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran has perfected an appeal of the issue of 
entitlement to service connection for skin disability due to 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for verrucous lesions of the scrotum, 
claimed as skin rash due to Agent Orange.


FINDINGS OF FACT

1.  In June 1997, the RO denied service connection for 
verrucous lesions of the scrotum, claimed as skin rash due to 
Agent Orange.  The RO notified the veteran of this decision 
by letter dated June 30, 1997, with an attached copy of the 
rating decision. 

2.  The veteran expressed disagreement with the June 1997 
rating decision on July 18, 1997.

3.  A statement of the case addressing the issue of 
entitlement to service connection for verrucous lesions of 
the scrotum, claimed as skin rash due to Agent Orange, was 
prepared and sent to the veteran at his most recent address 
of record on August 26, 1998.  

4.  The veteran did not file a substantive appeal within 60 
days of the August 26, 1998, statement of the case.



CONCLUSION OF LAW

The veteran has not perfected an appeal of the issue of 
entitlement to service connection for skin disability due to 
Agent Orange, and the Board has no jurisdiction to consider 
this claim.  38 U.S.C.A. §§ 7105(a), (b), (d)(1), (d)(3), 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1997 rating decision, the RO denied entitlement to 
service connection for verrucous lesions of the scrotum, 
claimed as skin rash due to Agent Orange.  The RO notified 
the veteran of this decision by a letter dated June 30, 1997, 
with an attached copy of the rating decision.  A notice of 
disagreement addressing this decision was received at the RO 
on July 18, 1997.  The RO issued a statement of the case to 
the veteran at his most recent address of record concerning 
this issue on August 26, 1998.  A copy was also provided to 
his representative.  The transmittal letter indicated that 
the veteran must file a substantive appeal within 60 days of 
the date of the letter in order to perfect his appeal.  The 
next correspondence received addressing the issue of the 
issue of entitlement to service connection for skin 
disability due to Agent Orange, i.e., a VA Form 9, was 
received at the RO on December 15, 1998.  

The Board wrote to the veteran in February 1999 notifying him 
of its intention to consider the issue of the timeliness of 
the substantive appeal concerning the foregoing issue.  A 
copy of the letter was sent to the veteran's representative.  
The Board further informed the veteran that he had 60 days 
within which to present written argument or request a hearing 
to present oral argument on the question of timeliness of the 
appeal.  The veteran responded that he had no further 
argument to present and did not wish to request a hearing.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.300 (1999). 

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case in response to 
evidence received within the one-year period following the 
mailing date of notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) 
require VA to afford the claimant at least 60 days from the 
mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue a supplemental statement of 
the case even if the one-year period following the mailing 
date of notification of the determination being appealed will 
expire before VA can issue the supplemental statement of the 
case.  See VAOPGCPREC 9-97 (February 11, 1997). 

The appeal should set out specific allegations of error of 
fact or law, such allegations related to specific items in 
the statement of the case, and the benefits sought on appeal 
must be clearly identified.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1999).

In this case, the RO notified the veteran of the June 1997 
rating decision by means of a June 30, 1997, letter.  
Therefore, the one-year appeals period expired on June 30, 
1998, one year after "the date of mailing of the notice of 
the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1) (West 1991).  

The veteran filed a notice of disagreement with the RO's 
decision on July 18, 1997.  Therefore, the notice of 
disagreement was timely in that it was filed within one year 
from June 30, 1997.

A statement of the case was mailed to the veteran at his most 
recent address of record on August 26, 1998.  As noted above, 
a claim must be perfected by the filing of a substantive 
appeal within 60 days after the mailing of a statement of the 
case or supplemental statement of the case (in certain 
circumstances) or the remainder of the one-year period after 
the mailing of notice of the initial determination, whichever 
is longer.  Here, the veteran had until October 25, 1998, to 
perfect an appeal by the filing of a substantive appeal, 60 
days after the issuance of the statement of the case.  No 
additional relevant evidence was submitted requiring the 
issuance of a supplemental statement of the case. 

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the statement of the case that 
indicated any continued disagreement with the denial of the 
foregoing claim between August 26, 1998, and October 25, 
1998.  See 38 C.F.R. § 20.202 (1999).  The veteran's VA Form 
9 was not received at the RO until December 15, 1998.   
Moreover, there is no correspondence or statement that can be 
construed as a request for an extension for good cause.  See 
38 C.F.R. § 20.303 (1999).  Absent a timely substantive 
appeal, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  See 
38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. 
Brown, 9 Vet. App. 195 (1996).  Accordingly, since the 
veteran did not perfect his appeal by filing a substantive 
appeal in a timely fashion, his claim must be dismissed. 

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The February 1999 letter to the veteran 
provided him notice of the regulations pertinent to the issue 
of timeliness of the substantive appeal, as well as notice of 
the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue. 


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for skin disability due to 
Agent Orange is dismissed.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

